DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114 & Status
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 5/13/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 2/22/22 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 5/13/22 has been entered.  Claims 4 and 15 are cancelled by applicant.  Amended claims 1-3, 5-14 and 16-20 are pending and are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities, including indentation of limitations and punctuation, to improve claim clarity: 
Claim 1 
A payment method performed by a server, the payment method comprising: 
when a first electronic device transmits purchase wish information of a first user to a plurality of affiliated store servers, the first user is authenticated via an interaction between the first electronic device and a social network service (SNS) platform, and a second user is selected as a third-party payor[[,]]; 
receiving from a plurality of different store servers a plurality of payment requests that indicate the first user, the second user, the purchase wish information, and a plurality of affiliated stores[[, from a plurality of different store servers]]; 
… . 
Since claims 12 and 13 include the substantially same subject matter at issue as claim 1, please amend those claims in a similar manner to claim 1. 

Claim 16
The computer apparatus of claim 13, wherein the plurality of payment requests comprises a first payment request of the first user, and 
wherein the at least one processor is further configured to send a message about the first payment request to a chatroom that the first user and the second user.  (The bolded portion of the claim seems to be an incomplete sentence and lacks clear meaning.  Please correct this.)
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §101
4. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

5.  Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-3, 5-11), a machine (claims 13, 14 and 16-20) and a manufacture (claim 12); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, essentially recite the abstract idea of: 
when a first (electronic device) transmits purchase wish information of a first user to a plurality of affiliated store(s) …, the first user is authenticated via an interaction between the first (electronic device) and a (social network service (SNS) platform), and a second user is selected as a third-party payor, receiving a plurality of payment requests that indicate the first user, the second user, the purchase wish information, and a plurality of affiliated stores, from a plurality of different store(s)  … ; 
in response of an authentication of the first user being successful, storing the plurality of payment requests that indicate the first user, the second user, the purchase wish information, and the plurality of affiliated stores, in a payment cart that is implemented as a personal storage box of the second user, based on information of the second user identified in each of the plurality of payment requests; 
providing the plurality of payment requests stored in the payment cart to a second (electronic device) of the second user; and 
performing batch processing on the plurality of payment requests that are received from the plurality of different store(s) … , based on an input of the second user that approves the plurality of payment requests in the payment cart at a same time. 
Bolded terms are “additional elements” being recited by the claims to simply carry out the recited abstract idea. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., batch processing a plurality of approved payment requests of a plurality of different stores, where the payment requests are stored for a user, and including the user being selected as a payor to pay for the plurality of payment requests as a batch process, where the various payment requests are approved at a same time, via a user input, for payment via batch processing).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 3, 11, 14 and 20 simply further refine the abstract idea by requiring one or more transaction identifier and/or user identifier information, and/or requiring transaction complete information, and/or requiring other payment request information, including store information, for the payment request, which is simply a type of data to be included with a payment request, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 5, 10 and 19 simply further refine the abstract idea by requiring authenticating various users based on an authentication request received from various stores including displaying a profile of the payment requester, and/or using a social networking service (SNS) friend list to select a user (payor) for the payment requests, which are simply data receipt, display, and analysis using rules associated with authentication and processing of payment transactions and/or include a user input to make a selection of a user (payor), and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 6 and 16 simply further refine the abstract idea by requiring that a plurality of payment requests include a first payment request of a first user and that the payment processing includes providing information regarding a payment request to a chatroom that includes a first user and a second user, which is simply requiring various types of data in a message for users and for a payment request and displaying information about the payment request and the users in a chatroom, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 7 and 17 simply further refine the abstract idea by requiring that the plurality of payment requests are displayed such that they include information regarding a time associated with storing each payment request, which is simply timestamp data associated with stored data (e.g., metadata), and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claims 8 and 18 simply further refine the abstract idea by additionally requiring a request to delete a payment request from a store, which is simply receiving data to delete a payment request, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Claim 9 simply further refines the abstract idea by additionally requiring that the payment requests include a payment request of a first user, and includes providing link information that links a payment request to items purchased associated with the payment request resulting from a payment cart inquiry request and received from a user based on a selection of a payment request, which is simply receipt of a payment request to pay a certain selected payment request, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used to simply implement the recited abstract idea and/or to simply further refine the recited abstract idea. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process by use of a mathematical formula to control operation of a rubber mold device; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process that simply used a formula in the claims w/o bringing about anything more); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “server,” a “payment cart,”, one or more “store server,” a “social network service (SNS) platform,” one or more “processor,” and/or one or more “computer-readable record medium” or one or more “memory” to store executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or a computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage and communication, and outputting/displaying steps such as those typically used in a general purpose computer, a server or other computing device, a social media platform or network, a communication network, a payment network, a computer system, and/or a network of computing devices, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 041, 048-055, 060-069, 080, 083, 119 and 121-124). 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Prior Art Not Relied Upon
6.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Ko et al. (USPN 9,898,775,B2) discloses various aspects of the claimed invention, including use of a mobile device that has a wish list of items and sends information regarding the wish list to one or more merchant servers for payment of items in the wish list, and including authentication of various users in the payment process. 

Response to Arguments
7.  Applicant’s arguments filed 5/13/22 have been fully considered. 
	To make the record clear, in view of applicant’s 1/9/22 amendments to the specification, the prior objections by the Office to Fig. 6, stated in the 10/28/21 non-final Office action, are withdrawn.  All drawings originally filed by applicant are accepted. 
Applicant’s amended claims in this RCE make moot the prior rejection of certain claims under 35 USC §112(a) and the objections to certain claims.  Therefore, that rejection and those objections are withdrawn. 
Applicant’s arguments (Amendment, Pgs. 13-19) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, as best understood, applicant makes no specific arguments under Step 2A, Prong 1 that allege that the claims do not recite a patent ineligible abstract idea as set forth in the prior Office action and above. 
Applicant’s arguments regarding the claims not being directed to an abstract idea under Step 2A, Prong 2 and/or that the claims make some kind of technological improvement (Amendment, Pgs. 14-18), as best understood, are not persuasive.  For example, applicant argues (Amendment, Pg. 15) that the batch processing reduces computer processing time.  However, this function is not discussed or even mentioned in the specification.  Further, the claim does not require that prior authentication results be stored, as argued by applicant.  An element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16)  
The various “additional elements” discussed by applicant (Amendment, Pgs. 17-18) are actually the various portions of the abstract idea, as set out above in the 101 rejections.  The claims recite one or more additional element, such as various store servers, to carry out the recited abstract idea.  However, the servers are not themselves being technologically improved by the claimed subject matter. 
In response to applicant’s arguments to the contrary (Amendment, Pgs. 18-19), the Office complied with the Berkheimer memo in the prior Office action 101 rejection and above in the 101 rejection of the amended claims (under the Step 2B analysis and also referenced in the Step 2A, Prong 2 analysis) by citing various portions of applicant’s specification itself which describe the various recited “additional elements” of applicant’s claims as being elements that are not being technologically improved, but are recited at a high level of generality and are simply well-known, conventional and/or routine.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696